UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4092


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ISHMAEL BAITH FORD-BEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:13-cr-00492-DKC-2)


Submitted: November 16, 2017                                Decided: November 29, 2017


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Klepper, KRAMON & GRAHAM, P.A., Baltimore, Maryland, for Appellant.
Stephen M. Schenning, Acting United States Attorney, David Metcalf, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ishmael Baith Ford-Bey appeals from his 360-month sentence imposed on remand

for resentencing. On appeal, Ford-Bey contends that his sentence was both substantively

and procedurally unreasonable because the district court failed to properly consider the

evidence of Ford-Bey’s rehabilitation and change of character. We affirm.

      The Supreme Court held in Pepper v. United States, 562 U.S. 476, 490 (2011),

that “when a defendant’s sentence has been set aside on appeal and his case remanded for

resentencing, a district court may consider evidence of a defendant’s rehabilitation since

his prior sentencing and that such evidence may, in appropriate cases, support a

downward variance from the advisory Guidelines range.”            The Court noted that

post-sentencing rehabilitation “provides the most up-to-date picture of [a defendant’s]

‘history and characteristics’” and “sheds light on the likelihood that he will engage in

future criminal conduct, a central factor that district courts must assess when imposing

sentence.” Id. at 492. However, the Court made clear that district courts are not required

to reduce a defendant’s sentence, even after a showing of relevant rehabilitation. Id. at

505 n.17.

      A substantive reasonableness review entails taking into account the totality of the

circumstances. United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007). A sentence

within the correctly calculated Guidelines range is presumptively reasonable. United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). Such a presumption can only be

rebutted by a showing that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) (2012) factors. Id.

                                            2
       “When rendering a sentence, the district court must make an individualized

assessment based on the facts presented.” United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (internal quotation marks omitted). Accordingly, a sentencing court must

apply the relevant § 3553(a) factors to the particular facts presented and must “state in

open court” the particular reasons that support its chosen sentence. Id. Stating in open

court the particular reasons for a chosen sentence requires the district court to set forth

enough to satisfy this court that the district court has a reasoned basis for its decision and

has considered the parties’ arguments. Id. Carter, though, does not require a sentencing

court to “robotically tick through” otherwise irrelevant subsections of § 3553(a). See

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

       Regarding Ford-Bey’s claim that the district court provided an insufficient

explanation for his sentence, we conclude that the district court’s reasoning was

appropriate.    The court noted the reduction of Ford-Bey’s Guidelines range on

resentencing, the unrelated nature of the firearm, * and Ford-Bey’s leadership role in an

extraordinarily wide-ranging drug conspiracy. The court also considered Ford-Bey’s

previous incarceration and the failure of that sentence to deter him from the instant

conduct.   The court heard from Ford-Bey regarding his rehabilitation and changed

attitude and explicitly considered that evidence. We hold the court set forth sufficient

reasoning supporting the within-Guidelines sentence. See United States v. Helton, 782

       *
         In Ford-Bey’s initial appeal, we found the district court’s enhancement for
possession of a firearm in relation to a drug trafficking crime was clearly erroneous.
United States v. Ford-Bey, 657 F. App’x 219 (4th Cir. 2016) (No. 15-4347).


                                              3
F.3d 148, 154 (4th Cir. 2015) (“To require more explanation would unnecessarily intrude

upon the district court’s primary and unique role in the sentencing process.”).

       Turning to the substantive reasonableness of Ford-Bey’s sentence, he contends

that his mitigating arguments sufficiently rebutted the presumptive reasonableness of the

within-Guidelines sentence. However, a defendant who protests his within-Guidelines

sentence on this ground must adduce “fairly powerful mitigating reasons” and persuade

this court that the district court was unreasonable in balancing the pros and cons. United

States v. Medina-Villegas, 700 F.3d 580, 584 (1st Cir. 2012). While the court might have

imposed a lower sentence given the mitigating circumstances cited by Ford-Bey, the

mere fact that the court did not consider the mitigating circumstances worthy of a greater

reduction does not render the sentence unreasonable.        Because there is a range of

permissible outcomes for any given case, an appellate court must resist the temptation to

“pick and choose” among possible sentences and rather must “defer to the district court’s

judgment so long as it falls within the realm of these rationally available choices.”

United States v. McComb, 519 F.3d 1049, 1053 (10th Cir. 2007); see also United

States v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011) (observing that “district courts have

extremely broad discretion when determining the weight to be given each of the

§ 3553(a) factors”) (citation omitted); United States v. Carter, 538 F.3d 784, 790 (7th

Cir. 2008) (noting substantive reasonableness “contemplates a range, not a point”).

Accordingly, we find no abuse of discretion because the district court considered the

arguments by both parties and rationally found that a 360-month sentence was

appropriate.

                                             4
       Thus, we affirm Ford-Bey’s sentence. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            5